MR. Justice Burnett
delivered the opinion of the Court.
Walter Earl Jones petitioned this Court for certiorari and supersedeas to review the adjudication by the Circuit Court of Lawrence County that the petitioner was guilty of criminal contempt of court. The petition was heretofore granted on May 10, 1958, by a member of this Court wherein writs of certiorari and supersedeas were granted and the petitioner was allowed his freedom provided he executed an appearance bond or give the oath for the poor.
The case was then duly filed by the Clerk of this Court and it came on for hearing on January 26, 1959. The record with the petition for certiorari was filed on June *58928, 1958. No brief was filed in support of this petition here until tbe morning of the hearing on January 26, 1959. As a result of this delay in filing the brief the defendant in error now moves that the case be affirmed because briefs were not filed by the plaintiff in error in accordance with the rules of the Court. In view of the fact that an assignment of error was filed by the petitioner at the time writs of certiorari and supersedeas were granted and of the seriousness of the charge upon which the petitioner is held, we deem it best, in our discretion, to disallow the motion to strike the appeal and affirm the case.
A consent decree was entered in this cause on March 27, 1957, wherein the petitioner consented in certain consolidated causes to a decree and judgment against him for $5,000. Within a few days after the 30 days had expired or on about that time, the petitioner filed a petition in bankruptcy, bankrupting this judgment. As a result of this judgment being bankrupted the petitioner was again brought into the Circuit Court on petition and that court after hearing proof held that the petitioner had perpetrated a fraud upon the court because at the time that he agreed to this consent decree he intended at that time and did before execution could issue, bankrupt this judgment. As a result of this hearing the court held, that the petitioner had practiced a fraud upon the court and that this fraud constituted contempt of court and ordered the petitioner to jail until he purged himself of contempt by making" up the back payments as provided by the consent decree. The following-day, and while the petitioner remained in jail under this civil contempt order, the Circuit Judge set aside the civil judgment against the petitioner. The court then *590changed the order from civil contempt and found that the petitioner was guilty of criminal contempt and sentenced him to serve 10 days in jail and imposed a $50 fine thereon allowing petitioner credit for the number of days that he had spent in jail. An appeal was denied and it was from this order that this Court heretofore granted certiorari and supersedeas.
We, after considering the matter and reading the record, are satisfied that there is no criminal contempt and that the court was without power to sentence the petitioner to jail. It has been well said that, “the line of demarcation between acts constituting criminal and those constituting civil contempt is very indistinct.” For an excellent opinion on the distinction between criminal and civil contempts and definitions thereof see O’Brien v. State ex rel. Bibb, 26 Tenn.App., 270 170 S.W.2d 931. See also Brown v. Brown, 198 Tenn. 600, 281 S.W.2d 492, which makes the distinction. We feel that under these authorities and others that at most the contempt here created was civil. The contempt as is shown by the court’s first reaction was clearly a use of the court to enforce a private right. The Courts of this Country have long unanimously agreed that there could be no imprisonment for the failure to pay a civil debt. This being true it is our view that the petitioner here could not be imprisoned for failure to pay this judgment even though at the time he consented to it he had anticipated taking the bankruptcy law to avoid the judgment.
It thus results that the judgment of the lower court in sentencing this man to jail and fining him for contempt must be reversed and for nothing held.
*591The petitioner has brought this case here and has failed to comply with the rules of this Court in seasonably filing his brief in support of his assignments as is shown by the rules of the Court, rules 14, 17, which are found in Volume 185, Tennessee Reports, pages 866 and 871.
For this reason all costs of the cause are taxed against the petitioner Jones and the sureties on his bond which was given in perfecting the writ of certiorari and super-sedeas to this Court.